\                  IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON

          NANCY M. ARMSTRONG ERWIN v. RICHARD V. ERWIN

                 Direct Appeal from the Chancery Court for Shelby County
               No. D28628-3    The Honorable D. J. Alissandratos, Chancellor



                   No. W1998-00801-COA-R3-CV - Decided June 26, 2000



Judge Crawford Concurs in Part and Dissents in Part.

        While I concur in the majority opinion in substantial part, I dissent concerning the alimony
in futuro award. The trial court concluded that Husband had an earning capacity of approximately
$60,000.00, and used this conclusion in calculation of the award of child support in the amount
$1,000.00 per month, and an award of alimony in futuro of $500.00 per month. The record reflects
that Husband qualified for and is currently receiving his retirement pay from Memphis Light, Gas
and Water Division of approximately $2,300.00. As a division of marital property, Wife was
awarded forty percent of Husband’s retirement or approximatley $900.00 per month. Wife is
gainfully employed and with the approximate $1,400.00 per month she receives in the division of
marital property and alimony in futuro, she appears to be adequately provided for.

        Notwithstanding the fact that Husband’s ability to pay will increase when his child support
obligation is eliminated, there is no indication that the needs of Wife will increase to that extent.
Accordingly, I feel that the award of $500.00 per month alimony in futuro should not be increased
automatically, but should depend upon a material change of circumstances, if, in fact, such occurs.

        Accordingly, I dissent from this part of the majority opinion and concur in the remainder
thereof. I would reverse the trial court’s automatic increase of alimony in futuro as provided for in
the final decree.